Citation Nr: 0729294	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-17 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for Hepatitis C, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1974 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran appeared at a videoconference at the RO before 
the undersigned in July 2007.  

This matter is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

At the time of his July 2007 hearing, the veteran testified 
that the symptomatology associated with his Hepatitis C had 
worsened since the last VA examination performed in December 
2005.  VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability. VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

At his July 2007 hearing, the veteran reported that he had 
been treated for Hepatitis C at the Little Rock VA Medical 
Center (MC) in April 2007.  These treatment records have not 
been obtained.  VA has an obligation to obtain these records.  
38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
veteran's treatment for Hepatitis C at 
the Little Rock VAMC from January 2006 to 
the present.  

2.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his Hepatitis C.  The claims 
folder must be made available to the 
examiner for review.  

The examiner should comment on the 
absence or presence of the following:  
daily fatigue, malaise, anorexia, minor 
weight loss, and hepatomegaly.  The 
examiner should also report the length of 
any incapacitating episodes during the 
past 12 months.  An "incapacitating 
episode" is a period of acute signs and 
symptoms severe enough to require bed 
rest and treatment by a physician. 

These findings are needed to evaluate the 
disability in accordance with court 
decisions and criteria contained in VA's 
Rating Schedule.  38 C.F.R., Part 4.

3.  If the claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



